Citation Nr: 0126332	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1977.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Current findings of left shoulder dislocations cannot be 
disassociated from the veteran's active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the residuals of a left shoulder dislocation was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 C.F.R. § 3.303(b) (2001); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

At a hearing held before the undersigned in July 2001, the 
veteran provided credible testimony regarding difficulties 
with his left shoulder during his limited period of active 
service.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Consequently, the undersigned requested 
additional medical documentation regarding this disability.  
In August 2001, the veteran provided the requested medical 
evidence in the form of treatment reports immediately 
following his discharge from active service.  Medical records 
from November 1978 specifically note the veteran's reference 
to having sustained this injury during his service.   This 
history was recorded for treatment purposes shortly after 
service and decades before any claim for compensation 
benefits was filed.  It is also consistent with other 
statements of medical history already of record dated in 1978 
indicating a sequence of such dislocations, but not 
specifying when the first of these occurred.  Therefore the 
Board finds the November 1978 history to be extremely 
credible contemporary evidence supporting the grant of 
service connection. 

While there are indications that there are service medical 
records from Fort Leonard Wood that would support the claim 
that have not been obtained, the Board finds that it would be 
a waste of adjudicative resources to delay the disposition of 
this matter to pursue such records.  Based on the highly 
credible contemporary medical evidence from 1978 and the 
veteran's credible testimony, the Board finds that there is 
at least an approximate balance of evidence for and against a 
claim.  Under such circumstances the benefit of the doubt 
doctrine is for application.  In this case, the record is 
fairly balanced for and against the claim as to whether the 
residuals of a left shoulder dislocation originated in 
service and has persisted since that time.  The veteran is 
entitled to the benefit of the doubt in such circumstances.  
38 U.S.C.A. § 5107.  Accordingly, the benefit is granted. 



ORDER

Entitlement to service connection for the residuals of a left 
shoulder dislocation is granted. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

